The power of the court to permit the sheriff to amend his return, both before and after judgment, so as to make it speak the truth, is settled beyond discussion. Campbell v. Smith, 115 N.C. 498, and cases cited: Clark's Code, pp. 222, 227, 498, 499. The amendment "related back to the original return and has the same effect as if the amended return had been originally made." Murfree on Sheriffs, sec. 880; 22 A.  E. Enc., 204; Freeman on Ex., 538. There was no ground, therefore, on which to permit an answer to be filed. The service upon "the local agent" was valid under the statute. Code, sec. 217;Jones v. Insurance Co., 88 N.C. 499; Katzenstein v. R. R., 78 N.C. 286;S. v. R. R., 89 N.C. 584. "The receivers were only temporarily in charge of the corporation, in lieu of the regular (954) officers, and a service upon their local agent is a service upon them. Whether the judgment recovered will or will not be paid in *Page 564 
preference to other liabilities of the corporation, does not affect this question." Farris v. R. R., 115 N.C. 600. Service upon the receivers in service upon the corporation, as fully as if made upon the president and superintendent, whose duties they are temporarily discharging, as they come within the term "other head of the corporation," Code, sec. 217, and a service upon their local agent is merely a substitute for, and has the same legal effect as, service upon them personally. Trust Co. v. R. R., 40 Fed., 426; Ganebin v. Phelan, 5 Colo. 85. The statute, Code, sec. 200, contains no exception or discrimination which requires service of summons to be made as to railroad companies or their receivers, more than ten days before the term. Here, the service was legally and duly made on the defendants seventy-five days before the next term.
We concur, therefore, in the ruling of the learned judge that the proceedings were not "irregular and void" nor "without due service of process upon the defendants." His judgment is in all respects
Affirmed.
Cited: Manning v. R. R., 122 N.C. 827; Kissenger v. Fitzgerald,152 N.C. 250; Hollowell v. R. R., 153 N.C. 21; Pants Co. v. Ins. Co.,159 N.C. 180; S. v. Lewis, 177 N.C. 557; Clements v. R. R., 179 N.C. 226,229; Gilliam v. R. R., 511.
(955)